Citation Nr: 1548476	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-16 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an apportionment from the Veteran's disability compensation benefits on behalf of the Appellant's children, I and A.

(The claim of entitlement to increased ratings for degenerative arthritis of the right ankle, HIV-related illness and posttraumatic stress disorder will be the subject of a separate appellate decision.)


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service from October 1988 to September 1994.  The Appellant is his wife.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 apportionment determination by the Department of Veterans Affairs (VA) Regional Office (RO).   The Board notes that the Appellant's initial claim requested an apportionment for herself and her two children (the Veteran's stepchildren).  However, a September 2011 special apportionment decision awarded the Appellant apportionment of $250 per month; apportionment for her children remained denied.  Thus, the sole issue in appellate status is as noted above.

The Veteran does not contest the Appellant's claim for apportionment and has, in fact, voiced his support of her claim.

In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) electronic claims file associated with the this claim.  


FINDINGS OF FACT

1.  The Veteran has been incarcerated for a felony since December 1993.

2.  The Veteran married the Appellant in June 2005.

3.  The Veteran never adopted or assumed a legal obligation to support the Appellant's children, I and A.  I and A were never members of his household.




CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's compensation benefits on behalf of the Appellant's children, I and A, are not met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.57, 3.450, 3.451, 3.458, 3.665 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  However, the Board finds that VA is not required to provide the Appellant with that notice because entitlement to the benefit claimed cannot be established as a matter of law.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(3)(ii) .  That extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989  (2004); Valiao v. Principi, 17 Vet. App. 229 (2003).  As the pertinent facts in this case are undisputed, and the law is dispositive of the appeal, the Board finds that no further notice or development is required.  Mason v. Principi, 15 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II. Analysis

VA law provides that a veteran's compensation benefits may be apportioned on behalf of his spouse under certain, specified circumstances.  38 U.S.C.A. § 5307.  A "general" apportionment may be paid if the Veteran is not residing with his spouse, or if the veteran's children are not in his custody and the veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  38 C.F.R. § 3.450(a)(ii), 3.452(a).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a "general" apportionment.  See Hall v. Brown, 5 Vet. App. 294 (1993).  However, a Veteran's benefits will not be apportioned where the total benefit payable to the Veteran does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

A "special" apportionment may be paid in certain situations involving hardship.  See 38 C.F.R. § 3.451.  Specifically, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the Veteran or other persons in interest.  Id.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  Id.  A "special" apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451. 

Pursuant to 38 C.F.R. § 3.57, the term "child of the veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) Who is under the age of 18 years; or (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  38 C.F.R. § 3.57(a).

A child may be deemed the "child" of the veteran if he or she is the stepchild.  The term means a legitimate or an illegitimate child of the veteran's spouse.  38 C.F.R. § 3.57 (b).   Evidence of relationship of a stepchild will consist of proof of birth as outlined in 38 C.F.R. § 3.209, evidence of the marriage of the Veteran to the natural parent of the child, and evidence that the child is a member of the Veteran's household or was a member of the Veteran's household at the date of the Veteran's death.  38 C.F.R. § 3.210(d).

A child may be deemed the "child" of the veteran if he or she is the adopted child.  The term means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 C.F.R. § 3.57 (c).

All of part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children, or dependent parents on the basis of individual need. In determining individual need consideration shall be given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants, as well as any special needs, if any, of all apportionee claimants.  38 C.F.R. § 3.665(e).

The appellant filed a claim for an Apportionment of the Veteran's compensation benefits on behalf of her children I and A in May 2009.  She maintains that due to the Veteran's incarceration, she needs money to pay her bills and care for her children.  The Veteran has supported her claim. However, the Board notes that despite his support for the claim, VA can only provide an apportionment if it is permissible under the law allowing apportionments. 

The record shows that I was born March 20, 1992, and A was born November 4, 1993.  There is no evidence (nor does the Appellant contend) that the Veteran ever adopted I and A.

In June 2009, the RO obtained the Veteran's incarceration record from Monroe Correctional Complex, the institution where the Veteran was currently incarcerated.  It was noted that the Veteran was convicted for murder in December 1993.  He had been incarcerated since that time (although he was transferred more than 10 times to various different correctional facilities).  It was noted that he would possibly be released in 2018.

In a February 2010 opinion, VA Regional Counsel noted that the Veteran had been continuously incarcerated since 1993.  He married the Appellant while in County Jail; the Appellant has children, who became the Veteran's stepchildren.  It was the opinion of Regional Counsel that:

the veteran has never established a household with these stepchildren . . . .  Further, the veteran is permanently and physically separated from the stepchildren due to his incarceration; this is not a temporary separation.  Since the veteran is incarcerated, the veteran and the stepchildren have not and are not dwelling under one roof so there are no normal family ties that one could look for to establish a normal stepparent-stepchild relationship or a household.  Thus, the physical separation due to the veteran's incarceration prevents the stepchild's status as a member of the stepparent's household.  

In a January 2011 statement, the Appellant stated that she "resides with the [V]eteran on a monthly basis in a trailer provided by the prison for family to have overnight visits."   She further stated that she is often accompanied by her (currently 17 year old) daughter (A) on these visits.  The Appellant argued that this should qualify A as residing in the Veteran's household for dependency purposes.

The Board finds that the Appellant's I and A were never members of the Veteran's household due to his incarceration.  Evidence shows that the Veteran has been incarcerated continuously during his marriage to the Appellant.  The occasional overnight visits to see the Veteran (as referenced by the Appellant) do not satisfy the regulatory requirements in this matter.  Therefore, these step-children did not satisfy the regulatory definition of a "child" of the Veteran.  The Veteran never adopted these children or assumed legal responsibility for their support.  Accordingly, the Board affirms the RO's determination to deny an apportionment in this matter.

In sum, notwithstanding any extenuating circumstances or claims of fairness, the Board must apply the relevant law.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the Appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



	(CONTINUED ON NEXT PAGE)


ORDER

An additional apportionment from the Veteran's disability compensation benefits on behalf of his two stepchildren, I and A, in the custody of the Appellant is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


